Title: William Carmichael to Benjamin Franklin, 15 April 1785
From: Carmichael, William
To: Franklin, Benjamin



Dear Sir
Madrid 15th. April 1785

Since I had the honor to write you on the 4th. Instant I have received from the Ct. de Rechteren the inclosed copy of a letter from the Dutch consul in Marocco which I forward for the information of the commissioners. I am also advised by Mr. Harrison that the Spanish Consul to the Emperor, but now at Cadiz preparing Presents for that Prince, informed him that he was instructed by the Ct. de Florida Blanca to make on his Return to Barbary, the most pressing efforts for the Release of the vessel and People, and that he flattered himself he shoud succeed.
The Court of Spain is about to send an ambassador to the Emperor of Morrocco, to conclude as it is Said a Treaty with that Prince, by which he engages to join this Country against the algerines. A Nephew of the Ct. de F. B. is destined to this Employment. A Letter which I received from Malaga this day contains information on this Subject for which Reason I send you a Copy of it.
It is Said that Lerena Minister of Finance and War department, declares that he is not able for the Latter and that it Will consequently be given to the Ct. de Fernand Nunez, ambassador at  present in Portugal. It appears that this court had no Thoughts of Sending one to England.
In Consequence of your advice I have drawn on M. Grand for 5193 Ls. 17s. in favor of Messrs. Drouilhet on account of Salary and for 2075 Ls. 17s. to discharge a ballance due them on the Public account. I inclose the account of these Gentlemen. I have been addressed by Mr. Harrison for money to relieve the distress of the americans in Marrocco, But I cannot take upon me to make any advance on this account without having the approbation of the Commissioners. I think it hard that Mr. Harrison should be constrained to make these disbursements from his private fortune. The Infanta or rather the Princess of Brasils sets out for Portugal the 27th. of this month. The portuguese ambassador has already expended 550000 Ls. Ts. to celebrate this marriage. The actions of the national Bank of St. Charles Sell at 25 pr. Ct. profit. This rapid augmentation arises from manoeuvres, which will make many dupes in france, where the Establishment is puffed by persons interested, in this kind of agiotage. The cedula for the Philippine Company is in the Press. When Public, I will forward a copy by the first courier extraordinary from hence. Should you have in your Possession Colonel Humphreys’ Poem or any other american Publications not too Bulky you would oblige me very much by Sending them under cover to the chevalier de otamende, under secretary in the Department for Foreign affairs.
The Ct. D’aranda will readily Send them by one of Mr. del Campas Couriers which pass thro Paris regularly once a Month. With proper compliments to Messrs. Adams and Jefferson and my name Sake I have the honor to be with great Respect & affection, Your Excellency’s Most obedient, & most humble Servt.,

W. Carmichael

